GIERKE, Judge
(concurring in part and in the result).
I agree with the majority that the evidence is legally sufficient to support appellant’s convictions of conspiracy and attempted escape. Accordingly, I join the majority in resolving Issue II against appellant.
Concerning Issue I, I believe that Sergeant (SGT) Gardner’s testimony is permissible lay testimony under Mil.R.Evid. 701, Manual for Courts-Martial, United States, 1984. See United States v. Tyler, 17 MJ 381, 384-85 (CMA 1984). Any opinions he. expressed were “(a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the testimony of the witness of the determination of a fact in issue.” Expert testimony concerning the shoe prints was provided by the crime laboratory, not SGT Gardner. Furthermore, once the laboratory report was received in evidence, any possibility of prejudice from SGT Gardner’s testimony was eliminated.
Concerning Issue III, I am unwilling to hold that the discipline and adjustment board report is a “personnel record” within the meaning of RCM 1001(b)(2), Manual, supra. This rule applies only to “records made or maintained in accordance with departmental regulations.” The term “departmental regulations” does not include regulations of local field commands such as United States Disciplinary Barracks (USDB) Regulation 15-1, cited by the majority.
Army Regulation (AR) 190-47, also cited by the majority, does qualify as a “departmental regulation,” but it contains only procedural guidance and does not authorize maintaining discipline and adjustment board reports in a prisoner’s personnel records. To the contrary, paragraph 5-5 mandates that documents in a “correctional treatment file” be kept “separate from personnel records.”
Furthermore, paragraph 9-14b(4), AR 190-47, provides that board recommendations “are advisory in nature.” Thus, a board report is not a record of action taken, but only a recommendation for action to be *21taken by the Commandant, USDB. The relevant “record” is the record of action taken by the Commandant, not the board’s recommendation or the evidence supporting that recommendation.
Nevertheless, appellant did not assert at trial that the report was not a “personnel record” within the meaning of RCM 1001(b)(2). Accordingly, I agree with the court below and the majority here that this objection was waived in the absence of plain error. See RCM 1001(b)(2) (“Objections not asserted are waived.”). I am satisfied that its admission was not plain error. Therefore, I concur in resolving this issue against appellant, on the ground that the objection was waived.